 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10

11   THE UNITED STATES OF AMERICA,    )   Case No. 2:18-CV-02660 JAM-DB
                                      )
12                     Plaintiff,     )
                                      )
13        v.                          )
                                      )
14   THE STATE OF CALIFORNIA, ET AL., )
                                      )   RELATED CASE ORDER
15                     Defendants.    )
                                      )
16   AMERICAN CABLE ASSOCIATION, ET   )
     AL.,                             )
17                                    )
                       Plaintiffs,    )   Case No. 2:18-CV-02684 WBS-DB
18                                    )
          v.                          )
19                                    )
     XAVIER BECERRA, in his official )
20   capacity as Attorney General of )
     California,                      )
21                                    )
                       Defendant.     )
22                                    )
23        Examination of the above-entitled actions reveals that these

24   actions are related within the meaning of Local Rule 123 (E.D. Cal.

25   2005).   Accordingly, the assignment of the matters to the same

26   judge and magistrate judge is likely to affect a substantial

27   savings of judicial effort and is also likely to be convenient for

28   the parties.


                                      1
 1        The parties should be aware that relating the cases under

 2   Local Rule 123 merely has the result that these actions are

 3   assigned to the same judge and magistrate judge; no consolidation

 4   of the actions is effected.   Under the regular practice of this

 5   court, related cases are generally assigned to the judge and

 6   magistrate judge to whom the first filed action was assigned.

 7        IT IS THEREFORE ORDERED that the action denominated 2:18-CV-

 8   02684 WBS-DB be reassigned to Judge John A. Mendez and Magistrate

 9   Judge Deborah Barnes for all further proceedings, and any dates

10   currently set in the reassigned case only are hereby VACATED.

11   Henceforth, the caption on documents filed in the reassigned case

12   shall be shown as 2:18-CV-02684 JAM-DB.

13        IT IS FURTHER ORDERED that the Clerk of the Court make

14   appropriate adjustment in the assignment of civil cases to

15   compensate for this reassignment.

16        IT IS SO ORDERED.

17   Dated:   October 3, 2018.            /s/ John A. Mendez
                                          JOHN A. MENDEZ
18                                        United States District Judge
19

20

21

22

23

24

25

26

27

28


                                      2
